                                                                                     Case 3:18-cv-00240-LRH-CLB Document 86
                                                                                                                         85 Filed 08/18/20
                                                                                                                                  08/17/20 Page 1 of 2
                                                                                                                                                     3



                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 jodou@wshblaw.com
                                                                                   Susana Santana
                                                                                 3 Nevada Bar No. 13753
                                                                                   ssantana@wshblaw.com
                                                                                 4 Analise N.M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 5 atilton@wshblaw.com
                                                                                   Wood, Smith, Henning & Berman LLP
                                                                                 6 2881 Business Park Court, Suite 200
                                                                                   Las Vegas, NV 89128-9020
                                                                                 7 Telephone: 702 251 4100
                                                                                   Facsimile: 702 251 5405
                                                                                 8
                                                                                   Attorneys for Defendant, BROOKSTONE
                                                                                 9 STORES, INC.

                                                                                10

                                                                                11                             UNITED STATES DISTRICT COURT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                      DISTRICT OF NEVADA, NORTHERN DIVISION
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14 ALEXANDER “SASHA” RIES, a Minor, by            Case No. 3:18-cv-00240-LRH-CLB
                                                                                   and through his Guardian Ad Litem,
                                                                                15 MICHAEL RIES,                                  STIPULATION AND ORDER FOR
                                                                                                                                  DISMISSAL OF PLAINTIFF’S
                                                                                16               Plaintiff,                       COMPLAINT WITH PREJUDICE

                                                                                17         v.                                     Trial Date:         None Set

                                                                                18 CARDIFF SPORT TECHNOLOGIES, LLC
                                                                                   dba CARDIFF SKATE COMPANY, a
                                                                                19 Delaware Limited-Liability Company;
                                                                                   BROOKSTONE STORES, INC., a Foreign
                                                                                20 Corporation dba BROOKSTONE; DOES 1
                                                                                   through 300, inclusive; ROE
                                                                                21 CORPORATIONS 1 through 300, inclusive,

                                                                                22               Defendants.

                                                                                23

                                                                                24         COMES NOW, Plaintiff, ALEXANDER “SASHA” RIES, a Minor, by and through his

                                                                                25 Guardian Ad Litem, MICHAEL RIES, (hereinafter "Plaintiff"), by and through their counsel of

                                                                                26 record, DENNIS M. PRINCE, ESQ. and KEVIN T. STRONG, ESQ., of the law firm of PRINCE
                                                                                27 LAW GROUP, Defendant, CARDIFF SPORT TECHNOLOGIES, LLC dba CARDIFF SKATE

                                                                                28 COMPANY, by and through their counsel of record, STEPHEN G. CASTRONOVA, ESQ. of the

                                                                                                                                               Case No. 3:18-cv-00240-LRH-CLB
                                                                                         STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFF’S COMPLAINT WITH PREJUDICE
                                                                                     Case 3:18-cv-00240-LRH-CLB Document 86
                                                                                                                         85 Filed 08/18/20
                                                                                                                                  08/17/20 Page 2 of 2
                                                                                                                                                     3



                                                                                 1 law firm of CASTRONOVA LAW OFFICES, P.C. and Defendant BROOKSTONE STORES, INC.

                                                                                 2 by and through its counsel of record, JOEL D. ODOU of the law firm of Wood, Smith, Henning &

                                                                                 3 Berman LLP (CARDIFF and BROOKSTONE collectively referred to as “DEFENDANTS”) and

                                                                                 4 hereby STIPULATE and AGREE to the DISMISSAL of Plaintiffs' Complaint, WITH PREJUDICE,

                                                                                 5 against DEFENDANTS. Each party to bear their own fees and costs.

                                                                                 6         This Stipulation may be executed in one or more counterparts, each of which shall constitute

                                                                                 7 a duplicate original. A facsimile or other non-original signature shall still create a binding and

                                                                                 8 enforceable agreement.

                                                                                 9         IT IS SO STIPULATED.

                                                                                10   DATED: August 17, 2020.                        DATED: August 17, 2020.

                                                                                11   PRINCE LAW GROUP                               WOOD, SMITH, HENNING & BERMAN LLP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405




                                                                                          /s/ Kevin T. Strong                          /s/ Susana Santana
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12   By:____________________________                By:____________________________
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13      DENNIS M. PRINCE, ESQ.                         JOEL D. ODOU
                                                                                        Nevada Bar No. 5092
                                                Attorneys at Law




                                                                                                                                       Nevada Bar No. 7468
                                                                                14      KEVIN T. STRONG                                SUSANA SANTANA
                                                                                        Nevada Bar No. 12107                           Nevada Bar No. 13753
                                                                                15      10801 W. Charleston Blvd, Ste. 560
                                                                                        Las Vegas, NV 89135                            2881 Business Park Court, Suite 200
                                                                                        Tel: 702 534 7600                              Las Vegas, Nevada 89128-9020
                                                                                16
                                                                                        Attorneys for Plaintiff                        Tel. 702 251 4100
                                                                                17                                                     Attorneys for Defendant Brookstone Stores, Inc.
                                                                                     DATED: August 17, 2020.
                                                                                18
                                                                                     CASTRONOVA LAW OFFICES, P.C.
                                                                                19       /s/ Stephen G. Castronova
                                                                                     By:____________________________
                                                                                20      STEPHEN G. CASTRONOVA, ESQ.
                                                                                        Nevada Bar No. 7305
                                                                                21      605 Forest Street
                                                                                        Reno, NV 89509
                                                                                22      Tel: 775 323 2646
                                                                                        Attorneys for Cardiff Sports
                                                                                23      Technologies, LLC dba Cardiff Skate
                                                                                        Company
                                                                                24
                                                                                     IT IS SO ORDERED.
                                                                                25
                                                                                   ______________________________
                                                                                26 DATED this 18th day of August, 2020.
                                                                                   U.S. DISTRICT COURT JUDGE
                                                                                                                                           _________________________________
                                                                                27
                                                                                   __________________________                              LARRY R. HICKS
                                                                                28 DATE                                                    UNITED STATES DISTRICT JUDGE

                                                                                                                             -2-               Case No. 3:18-cv-00240-LRH-CLB
                                                                                         STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFF’S COMPLAINT WITH PREJUDICE
